DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third fastener mechanism located at the waist of the garment on the same body side as the first fastener mechanism (Claim 2) and the first fastener mechanism not penetrating the waistband (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 2 recites the limitation “a third fastener mechanism located at the waist of the garment on the same body side as the first fastener mechanism” which lacks antecedent basis in the written specification. Applicant discloses in paragraph [0039] of the specification wherein the “waistband 140 may be joined by one or more fasteners (button, Velcro, etc.) to maintain a torso opening (waist) for the garment while the front and back tracks of 110A are fully separated.” However, applicant does not disclose a third fastener at the waist (which is claimed separately from the waistband), nor a location of the third fastener relative to the rest of the garment structure.
Claim 3 recites the limitation “wherein the first fastener mechanism does not penetrate the waistband” which lacks antecedent basis in the written specification. Applicant discloses in paragraph [0039], “Waistband 140 may maintain a complete torso opening for the garment” and in paragraph [0040], “a flexible waistband 140 that is continuous fabric.” This appears to suggest that the waistband is not penetrated by the first fastener to allow the waistband to be continuous, however applicant fails to disclose explicitly wherein the first fastener does not penetrate the waistband and the structure that would allow for this feature. 
The use of the term “Velcro”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature .
Claim Objections
Claim 3 is objected to because of the following informalities:  “the body side” should read “the first body side.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name “Velcro.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US 2009/0320175).
Regarding Claim 1, Shih teaches a garment (Fig. 1J), comprising: a garment structure formed of a fabric material (paragraph [0138], “multifunctional garment or trappings according to a first preferred embodiment of the present invention is illustrated, wherein the multifunctional garment or trapping comprises an article 1,” wherein a garment is made of fabric), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (fig. 1j shows the front and back portions being operable to cover their respective portions of the body); a first fastener mechanism (19a,b) extending along a first body side (see annotated Fig.) of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back 
Regarding Claim 2, Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Shih further teaches wherein the garment structure includes a third fastener mechanism (8) located at the waist of the garment on the same body side as the first fastener mechanism (19a,b) (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the third fastener mechanism. Examiner notes that Figs. 1i,j do not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that fastens at its ends at the waist of the skirt on the same body side as the first fastener (19a,b). Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j).
Regarding Claim 4, Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Shih further teaches wherein the garment structure includes a third fastener mechanism (19f) extending along a second body side (see annotated Fig.) of the garment structure, wherein the third fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening for the wearer after the first fastener mechanism has been fastened 
Regarding Claim 5, Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Shih further teaches wherein the first fastener mechanism (19a, b) or the second fastener (17a-d) mechanism includes one or more zippers (paragraph [0143], “The first and second zippers 19a, 19b”; fig. 1j shows the first (19a, b) fastener being a zipper).
Regarding Claim 6, Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Shih further teaches wherein the first fastener mechanism (19a, b) or the second fastener (17a-d) mechanism includes Velcro (paragraph [0202], “It is appreciated that the connecting means can be paired as zippers, Velcro, or other components having the similar detachable open and close functions, such as snap buttons, magnetic buttons or hook and eyes, for selectively retaining said article between an open position and a closed position. Likewise, the detachable connecting components can be buttons, zippers, Velcro, and any detachably detached components formed by any producing ways,” (emphasis added) wherein the connecting means and detachable connecting components are referring to the first (19a,b) and second (17a-d) fasteners).
Regarding Claim 7, Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Shih further teaches wherein the first (19a, b) or second (17a-d) fastener mechanisms include one or more magnetic fasteners (paragraph [0202], “It is appreciated that the connecting means can be paired as zippers, Velcro, or other components having the similar detachable open and close functions, such as snap buttons, magnetic buttons or hook and eyes, for selectively retaining said article between an open position and a closed position. Likewise, the detachable connecting components can be buttons, zippers, Velcro, and any detachably detached components formed by any producing ways,” (emphasis added) wherein the connecting means and detachable connecting components are referring to the first (19a,b) and second (17a-d) fasteners).
Regarding Claim 8, Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Shih further teaches wherein the first (19a, b) or second (17a-d) fastener mechanisms include one or more snap fasteners (paragraph [0202], “It is appreciated that the connecting means can be paired as zippers, Velcro, or other components having the similar detachable open and close functions, such as snap buttons, magnetic buttons or hook and eyes, for selectively retaining said article between an open position and a closed position. Likewise, the detachable connecting components can be buttons, zippers, Velcro, and any detachably detached components formed by any producing ways,” (emphasis added) wherein the connecting means and detachable connecting components are referring to the first (19a,b) and second (17a-d) fasteners).
 Regarding Claim 11, Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Shih further teaches wherein the garment is pants (paragraph [0143] “A fourth formation of the first preferred embodiment of the present invention is described below: based on the skirt of FIG. 1d, a pair of trousers is formed”).
Regarding Claim 20, Shih teaches a garment (Fig. 1j), comprising: a garment structure (1) formed of a fabric material (paragraph [0138], “multifunctional garment or trappings according to a first preferred embodiment of the present invention is illustrated, wherein the multifunctional garment or trapping comprises an article 1,” wherein a garment is made of fabric), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (fig. 1j shows the front and back portions being operable to cover their respective portions of the body); a first fastener mechanism (19a,b) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening); and a second fastener mechanism (17a-d) extending along an inseam .

    PNG
    media_image1.png
    613
    903
    media_image1.png
    Greyscale

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenzie et al. (US 5802611).
Regarding Claim 1, McKenzie et al. teaches a garment (16), comprising: a garment structure formed of a fabric material, wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to 
Regarding Claim 10, McKenzie et al teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. McKenzie et al. further teaches wherein the garment (16) is shorts (col. 3 ll. 43, “the shorts 16”). 

    PNG
    media_image2.png
    575
    703
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2009/0320175) in view of Smith et al. (US 5008962).
Regarding Claim 3, Shih teaches all of the limitations of the garment of Claim 1. Shih further teaches wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to close the body side of the garment (Fig. 1j shows the first fastener (19a,b) joining the front and back portions to close the body side of the garment).
Shih does not teach wherein the garment structure includes a flexible waistband, wherein the first fastener mechanism does not penetrate the waistband.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively); a first fastener mechanism (21) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms extending 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Smith et al. such that the garment structure includes a flexible waistband, wherein the first fastener mechanism does not penetrate the waistband so that the waistband remains unencumbered by the first fastener and therein increases the comfort of the wearer. 

    PNG
    media_image3.png
    969
    960
    media_image3.png
    Greyscale

Claims 1, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalier (US 5359731) in view of Lewis (US 8713715).
Regarding Claim 1, Cavalier teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 22-25, “The garment of this invention can be fabricated from any suitable fabric or materials conventionally used for fabricating rainwear, such as nylon, polyester, acrylics, polyolefins, cotton, wool, etc.”), wherein the garment structure includes a front portion (16) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (annotated fig. 2 shows wherein the front and back portions are operable to cover the front and back portions of the wearer, respectively); a first fastener mechanism (22a) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (annotated fig. 2 shows the first fastener joining the front and back portions to form a torso opening).
Cavalier does not teach a second fastener mechanism extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer.
Attention is drawn to Lewis which teaches an analogous article of apparel. Lewis teaches a garment, comprising: a garment structure (100) formed of a fabric material, wherein the garment structure includes a front portion (shown in fig. 1) operable to cover a front portion of a wearer's body and a back portion (shown in Fig. 2) operable to cover a back portion of the wearer's body (Figs. 1 and 2 show the front and back portion being operable to cover the front and back portions of the wearer); and a second fastener mechanism (160) extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer to join the front portion to the back portion to create a first leg opening (122) and a second leg opening (132) for the wearer (Figs. 1 and 2 show the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cavalier to include the teachings of Lewis such that the garment structure includes a second fastener mechanism extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer so that using the restroom is easier for the wearer, as the inseam can be opened without removing the garment fully (col. 1 ll. 22-25, “the present invention features a crotch access system for trousers, overalls, or coveralls featuring a rapid access closure at a crotch to make using the restroom easier for the wearer”).
Regarding Claim 9, Cavalier teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Cavalier further teaches wherein the fabric material is moisture-resistant (col. 5 ll. 22-27, “The garment of this invention can be fabricated from any suitable fabric or materials conventionally used for fabricating rainwear, such as nylon, polyester, acrylics, polyolefins, cotton, wool, etc. Where necessary or appropriate the material or fabric can be subjected to processes that render the fabric water-resistant,” wherein water resistant is considered as being equivalent to moisture resistant).
Regarding Claim 12, Cavalier teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Cavalier further teaches wherein the garment (10) is a romper or a coverall (Fig. 1 shows the garment (10) being a romper).

    PNG
    media_image4.png
    689
    812
    media_image4.png
    Greyscale

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 2007/0017000) in view of Shih (US 2009/0320175).
Regarding Claim 13, Segal teaches a method for changing into a first garment from a second garment, comprising: sliding the first garment (10) over the second garment (70), wherein a garment structure of the first garment includes a front portion (30) operable to cover a front portion of a wearer's body and a back portion (40) operable to cover a back portion of the wearer's body (figs. 3 and 4 show the front (30) and back (40) portions of the garment (10) being operable to cover the front and back of the wearer) and removing the second garment (70) from underneath the first garment (10) (paragraph [0022], “the cover garment 10 is pulled up over the wet swimsuit 70 so that the waistband 20 of the cover garment 10 is slightly above the waist of the swimsuit… The swimsuit 70 can then be pulled down and removed in a single uninterrupted motion while the front and rear panels 30, 40 remain in covering relation to the user's private areas below the waist.”).

Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches a first garment (1), fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teaching of Shih such that the first garment has a first and second fastener that can create a torso opening and leg openings for the wearer 
Regarding Claim 14, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach fastening a third fastener mechanism located at the waist of the first garment on the same body side as the first fastener mechanism.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches fastening a third fastener mechanism (8) located at the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment includes a third fastener mechanism located at the waist of the first garment on the same body side as the first fastener mechanism that can fastened so that the waist of the garment can be adjusted to the fit of the wearer (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8”). Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “fastening” would have obviously been performed under normal use and operation of the first garment. Therefore the method steps as claimed are not novel.
Regarding Claim 15, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach fastening a third fastener mechanism to join the front portion to the back portion to create a torso opening for the wearer after the first fastener mechanism has been fastened, wherein the third fastener mechanism extends along a second body side of the garment structure.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment includes a third fastener that extends along a second body side of the first garment so that the wearer can more easily don the first garment over the second garment. Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “fastening” would have obviously been performed under normal use and operation of the first garment. Therefore the method steps as claimed are not novel.
Regarding Claim 16, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 

Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches tying a drawstring (9) of the first garment, wherein the drawstring wraps around a torso of the wearer (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the drawstring. Examiner notes that Figs. 1i,j do not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that fastens at its ends at the waist of the skirt on the same body side as the first fastener (19a,b) and extends around the torso of the wearer. Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j).

Regarding Claim 18, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach wherein the first garment is pants.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment is a pair of pants as it is the simple substitution of one known lower body garment for another, and further as pants would provide greater coverage and protection for the wearer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 2007/0017000) in view of Shih (US 2009/0320175), and further in view of McKenzie et al. (US 5802611).
Regarding Claim 18, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach wherein the first garment is shorts.
Attention is drawn to McKenzie et al., which teaches an analogous article of apparel. McKenzie et al. teaches a garment (16), comprising: a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 2 shows the front and back portions of the garment being operable to cover a front and back of a wearer); a first fastener mechanism (16C) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 2 shows the first fastener (16C) extending along a first body side of the garment and joining the front and back portions to create a torso opening); and a second fastener mechanism (16F) extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer (Fig. 2 shows the second fastener (16F) extending along an inseam of the garment structure to join the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of McKenzie et al. such that the first garment is shorts as it is the simple substitution of one known lower body garment for another, and further as shorts would provide greater coverage and protection for the wearer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 2007/0017000) in view of Shih (US 2009/0320175), and further in view of Cavalier (US 5359731).
Regarding Claim 18, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach wherein the first garment is a romper or coverall.
Attention is drawn to Cavalier, which teaches analogous article of apparel. Cavalier teaches a garment, comprising: a front portion (16) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (annotated fig. 2 shows wherein the front and back portions are operable to cover the front and back portions of the wearer, respectively); a first fastener mechanism (22a) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (annotated fig. 2 shows the first fastener joining the front and back portions to form a torso opening). Cavalier further teaches wherein the garment (10) is a romper or a coverall (Fig. 1 shows the garment (10) being a romper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Cavalier such that the first garment is a romper or coverall as it is the simple substitution of one known lower body garment .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowcut (US 3800330) teaches a pair of pants with a first and second fastener extending along opposite body sides of the pair of pants, the first and second fasteners joining a front and back portion of the pair of pants and forming a torso opening. Grassick (US 4914756) teaches a pair of pants having a first fastener extending along a first body side of the pants and forming a torso opening and a second fastener extending along the inseam and forming a first and second leg opening. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732